651 So. 2d 183 (1995)
Steven S. PORRAS, Appellant,
v.
The STATE of Florida, Appellee.
No. 94-2368.
District Court of Appeal of Florida, Third District.
February 22, 1995.
Rehearing Denied March 29, 1995.
Miller & Russell and Edgar Miller and David A. Russell, Coral Gables, Lawrence H. Schwartz, Miami, for appellant.
Robert A. Butterworth, Atty. Gen., and Doquyen T. Nguyen, Asst. Atty. Gen., for appellee.
Before NESBITT, COPE and GERSTEN, JJ.
PER CURIAM.
Steven S. Porras appeals the trial court's order revoking his community control and imposing a prison sentence. We affirm in part and reverse in part.
As to point I, the State confesses error. The written order varies from the trial court's oral pronouncement by making findings that the defendant had committed the offenses of obstructing justice, and loitering and prowling. At the hearing below, the State withdrew those claims and accordingly, the trial court did not make any finding of such violations. The order under review is reversed insofar as the written order varies from the trial court's oral pronouncements and remanded for correction of the written order. Defendant need not be present for that purpose.
As to point II, we affirm. It is undisputed that the defendant was away from his residence without permission, contrary to the terms of the community control order. This is a sufficient basis for the revocation of community control. Dietz v. State, 534 So. 2d 808 (Fla. 2d DCA 1988); Royal v. State, 508 So. 2d 1313 (Fla. 2d DCA 1987). Whether, under the circumstances, the defendant's violation should have been excused was a matter for the discretion of the trial court. The revocation of community control is affirmed.
Affirmed in part, reversed in part, and remanded.